Title: To John Adams from Samuel Adams, 18 December 1781
From: Adams, Samuel
To: Adams, John




18 December 1781

My dear Sir

The Marquis de la Fayette is so obliging as to take the Care of this Letter, which, for the Sake of him, the Count de Noailles and others our french Friends, who take Passage with him in the Alliance, I hope will arrive safely. In the same Conveyance, there is a Packett intended for you from Congress, by which you will doubtless be informd of what has been doing there. It is six Months since I left Philadelphia. You cannot therefore expect that I should give you any of the Intelligence of that City. I presume Mr L makes known to you every thing that is interesting. I wrote to you frequently while I was there, and suppose all my Letters have miscarried, as well as yours, if you have written to me, for I have not receivd one for many Months, except a Line by the Seiur de la Etombe, to whom I pay great Attention, both on Account of your Recommendation and his Merit. I give you Credit for a Packett of Gazzettes lately receivd, because I knew the Direction on the Cover was your hand writing.
Matters go on here just as you would expect from your knowledge of the People. Zealous in the Great Cause, they hesitate at no
Labor or Expence for its Support. Anxious to have a Code of Laws for the internal Government, adapted to the Spirit of their new Constitution, the General Court have appointed the Supreme Judges, with Mr Bowdoin who is at present perfectly at Leisure, to revise the Laws, and report necessary or proper Amendments. The two great Vacancies in the offices of President, and Professor of Mathematicks in our University are filled with Gentlemen of Learning and excellent Characters, the Revd Mr Willard of Beverly and the Rev Mr Williams of . The Accademy of Arts and Sciences is in a flourishing Way. A new Society is incorporated by the Name of the Medical Society. And this Metropolis has lately appointed a Committee to consider the present Arrangement of the Schools and report what further Improvements may be made; in which the better Education of female Children is designd to be comprehended. All these things, I know are pleasing to you. Our People treat Foreigners of Merit who come among them with Good Humour and Civility; being desirous of adopting the virtuous Manners of others and ingrafting them into our Stock. Laudable Examples on their Side and ours will be productive of mutual Benefit. Indeed the Men of Influence must form the Manners of the People. They can operate more towards cultivating the Principles and fixing the Habits of Virtue, than all the Force of Laws. This I think is verified by the Experience of the World; and should induce those People who exercise the Right of electing their own Rulers, to be circumspect in making their Choice. You are well enough acquainted with the Character of our first Magistrate, to judge what Effects his Influence may have upon Manners.
Inclosd are some of the Proceedings of a late Town Meeting, which I send to you as a private Citizen, for your mere Informa­tion. The Meeting was called in Consequence of a Letter receivd by our Selectman from Marblehead, in which it was proposd that the Subject should be considerd in a Convention of the Maritime Towns. But this Town judgd it more proper to lay the Matter before the General Court, and have accordingly instructed their Representatives, and recommended it to the others to take the same Method. They could not think it becoming in them to write to you, though a fellow Citizen, on a Subject which concerns the American Republick, altho they have an intire Confidence, in your Attachment to the Interest of the United States, and to this Commonwealth which is an essential Part of them.
Please to pay my due Regards Mr Dana, Mr Thaxter &c. I rejoyce to hear of the Welfare of one of your Sons, whom we had almost given up as lost. The Count de Noailles tells me, he has a Letter for you from your Lady.
Mrs Adams sends Compls. Miss has changed her Name and left her Fathers House.

Your affectionate 
Saml Adams

